The above entitled matter was duly submitted to the court on the 12th day of February, 1971, upon the motion of the petitioner, the State Board of Law Examiners, for an order disbarring respondent as an attorney licensed to practice law in the State of Minnesota. The court, having reviewed the file, including the allegations of the petition and accusation, the affidavit of default, and the motion filed herein, makes the following findings of fact, conclusions of law, and order.
Findings of Fact
1) That the petition, accusation and order, duly filed with the clerk of the Supreme Court on October 9, 1970, were personally served upon Patrick J. Bray, respondent herein, on October 13,1970.
2) That no answer or other appearance has been made as required by the order of this court dated October 9, 1970, and respondent is in default.
3) That all of the allegations contained in the petition and accusation filed herein are accepted as proved by the court by reason of the default and justify the conclusion of the petitioner that respondent is guilty of unethical conduct requiring discipline by this court.
Conclusions of Law
For its conclusions of law, the court has determined that the unethical conduct of the respondent justifies and requires entry of an order striking the name of respondent from the roll of attorneys and disbarring him from practicing as an attorney in the courts of this state.
Order
Let an Order be Entered Accordingly.
Dated: This 12th day of February, 1971.
By the Court:
Oscar R. Knutson Chief Justice of the Supreme Court